Nies, Judge,
concurring.
I concur in the majority view that the Court of International Trade does not have jurisdiction under 19 USC 1581(i) over the subject complaint. However, in my view, the statement of the case in the majority opinion omits a number of significant points which require a different analysis of the issues.
Most significantly, the majority perceives the question raised by the appeal as whether the Court of International Trade has jurisdiction undér § 1581(i) to review an internal advice “ruling” (i.e., memorandum). This issue was not addressed by the court below nor is it a ground which appellee asserts in this appeal.1 Appellee’s position is that § 1581(i) may be utilized instead of § 1581(a) to obtain *185a declaratory judgment that certain imported merchandise, identified by entry numbers in its complaint, is excepted from the marking requirements of 19 USC 1304. As with any other decision, the judicial determination would also apply to future importations of the same type of merchandise. Thus, the thrust of the complaint, even though it mentions that appellant anticipates additional shipments, is no different from a complaint following the denial of a protest. Alternatively, appellee urges that the internal advice request be deemed a protest.
Background
Uniroyal, Inc., (Uniroyal), an importer of leather uppers and rubber soles for shoes, received “Notices of Redelivery” 2 concerning two entries of merchandise which had been entered at New York on January 21 and 23, 1980. The Customs Services ordered that the imported merchandise (identified as “footwear”) be marked with the country of origin, “Indonesia.” On March 4, 1980, Uniroyal’s attorneys submitted a formal statement to the Regional Commission of Customs, New York, controverting the marking requirement with respect to the leather uppers of the first two notices, Entry Nos. 615934 and 615975, and requested that the official seek internal advice in accordance with 19 CFR 177.113 if Uniroyal’s position were not accepted.
Pursuant to Uniroyal’s request, the Regional Commissioner did seek internal advice and Customs Headquarters issued a memorandum in response on July 2, 1981, holding:
Customs requires that the imported lasted leather uppers and soles be marked individually with the country of origin according to the provisions of 19 U.S.C. 1304. [Emphasis added.] [4]
In the interim Uniroyal had received four additional Notices of Redelivery on April 10 and April 18, 1980, with respect to importation of uppers only, and on February 20, 1980 and March 5, 1980, with respect to uppers and soles. Uniroyal did not redeliver or mark any of the merchandise covered by these entries nor file any protests within the statutory period.5
*186On August 28, 1981, Uniroyal brought this declaratory judgment action in the Court of International Trade, asking the court to “hold that the imported uppers and soles do not have to be marked with the country of origin and order the appropriate Customs officials to cancel all ‘Notices of Redelivery’ covering the imported uppers and soles.” Subsequently, Uniroyal sought a preliminary injunction (which was denied) against issuance of any additional Notices by Customs with respect to other entries of such goods which had been made by Uniroyal (apparently there were 31 other entries) and against the assessment of any marking duties or liquidated damages.
The Decision of the Court Below
The court below held that a Notice to Redeliver merchandise was, in effect, a decision to exclude merchandise from entry or delivery, and, therefore, was protestable under 19 USC 1514(a)(4), citing Wear Me Apparel Corp. v. United States, 1 CIT 60, Slip Op. 80-13 (December 15, 1980).6 The court, nevertheless, concluded that no legitimate interest of the United States would be served by requiring Uniroyal to file a protest in this case since the decision in the request for internal advice would be controlling authority governing its disposition. The court concluded that litigants must generally obtain a denied protest before seeking judicial review and cannot avoid the requirements by filing a request for internal advice. However, noting that the Headquarters office may, under its regulations, refuse to consider a question raised in a request for internal advice,7 the court stated:
Thus, where Customs declines to provide internal advice, a litigant will normally be required to obtain a denied protest. Here, however, where Customs elected to furnish dispositive advice and did not rely upon its own regulation permitting it to withhold such advice in favor of having a protest filed, the court sees no reason why a denied protest should now be required of plaintiff.
OPINION
The analysis of the court indicates it is treating the denial of a protest as a somewhat discretionary matter comparable to the requirement of exhaustion of administrative remedies. Contrary to *187the court’s view, there could be no question of now requiring Uniroyal to protest the Notices, inasmuch as the time has long expired for such action. It is apparent that the court failed to take into account the additional provisions of 19 USC 1514 (n.6, supra) which make any protestable decision final and conclusive unless a protest is filed. By holding that the Notices were protestable, the court had no alternative but to dismiss the complaint on the ground that any decision with respect to the specific entries which are thé subject of this appeal had become final. The court’s rationale that a protest now would be “purposeless” overlooks the inexorable operation of 15 USC 1514 with respect to both time limitations and finality in the absence of a protest. The act of the Customs Headquarters Office in taking up a request for internal advice could not delay or upset the statutorily imposed finality of the Notices, assuming the Notices were protestable.
Thus, the key issue, and one of the principal issues discussed by the parties in their briefs on appeal, is whether Notices were pro-testable prior to November 1, 1980, when, by amendment to § 1514(c), “demand for redelivery” was inserted among the list of “decisions” subject to protest procedure. On this issue, I am persuaded by appellee’s argument, based on the legislative history 8 and the absence of any judicial precedent prior to the amendment, that such Notices of Redelivery were not protestable at the time the Notices were received by appellee. Accordingly, appellee’s claims have not been wholly extinguished as argued by the Government. Rather, as the majority opinion indicates, if demands for duties and/or damages are made, Uniroyal may then protest under 19 USC 1514 wherein all issues, including the correctness of the marking requirement as applied to each of the subject importations, may be raised.
Appellee’s argument that as a matter of convenience and efficiency it should be allowed to proceed under 19 USC 1581(i) at this time is not equally persuasive. Section 1581(i) provides jurisdiction “in addition to the jurisdiction conferred * * * by § 1581(a)-(h)” (emphasis added) and may not be construed as an all embracing alternative remedy to those sections. In my view the broad subject matter jurisdiction of the court under § 1581(i) may be invoked only when no other remedy is available or the remedies provided under other provisions of 19 USC 1581 are manifestly inadequate.9 Here, § 1581(a) will be available with respect to past transactions if the Government demands further duties and/or damages, and § 1581(h) *188may be utilized with respect to prospective transactions. Unless inadequate as a matter of due process, a challenge not made here, appellee must utilize the exclusive remedies provided by Congress.
Even if the demands were protestable, as held by the court below, Uniroyal’s belief that it had no remedy under § 1581(a) would not make that remedy inadequate. Uniroyal simply made no attempt to utilize it. With respect to Uniroyal’s argument that its request for internal advice should be deemed a protest “to the decision of Customs officials to issue Notices of Redelivery,” the recitation of facts concerning the various dates of entries, the goods involved, the date of the request, and the scope of Headquarter’s response, indicate to me that such a hold would be totally disruptive of orderly administrative procedures. While this court has taken a generally liberal view in construing the requirements of 19 USC 1514 as to the form and content of protests in cases where it is apparent that a party has inartfully attempted to protest a decision, in this case it is clear that appellee was not attempting to follow protest procedure. Accordingly, I also find no basis for alternative jurisdiction of this complaint under § 1581(a).

 Legislative history indicates, in any event, that no direct review of “internal advice” was intended under § 1581. H.R. Rep. No. 96-1235, 96th Cong., 2d Sess. 46, reprinted in [1980] U.S. Code Cong. & Ad. News 3729, 3758, states in this regard:
The time-honored rule is that the court does not possess jurisdiction to review a ruling or a refusal to issue or change a ruling by the Secretary of the Treasury unless it relates to a subject matter presently within the jurisdiction of the United States Customs Court, for example, an action brought pursuant to section 515 of the Tariff Act of 1930. The Committee intends a very narrow and limited exception to this rule. The word “ruling” is defined to apply to a determination by the Secretary of the Treasury as to the manner in which it will treat the contemplated transaction. In determining the scope of the definition of a “ruling, ” the Committee does not intend to include “internal advice ” or a request for “further review, ” both of which relate to completed import transactions. [Emphasis added.]


 19 CFR 134.51(a) provides:
(a) Notice to mark or redeliver. When articles or containers are found upon examination not to be legally marked, the district director shall notify the importer on Customs Form 4647 to arrange with the district director’s office to property mark the article or containers, or to return all released articles to Customs custody for marking, exportation, or destruction.


 19 CFR 177.11(bX2) states:
(2) When no ruling has been issued. Internal advice will be sought by a Customs Service field office with respect to a current transaction for which no ruling was requested or issued under the provisions of this ‘ part whenever a difference of opinion exists as to the interpretation or proper application of the Customs and related laws to the transaction, and the field office is requested to seek such advice by an importer or other person who would have been entitled, under § 177.1(c), to request a ruling with respect to the transaction, while prospective.


 Apparently the Regional Director sought advice of a broader scope than Uniroyal had requested, i.e., with respect to soles as well.


 Under 19 USC 1514(c)(2), a protest would have been required within 90 days of the date of the decision as to which protest is made.


At the time the Notices were made, 19 USC 1514(a)(4) provided, with exceptions not pertinent here:
[Decisions of the appropriate customs officer, including the legality of all orders and findings entering into the same, as to-
(4) The exclusion of merchandise from entry or delivery under any provision of the customs Law
shall be final and conclusive upon all persons (including the United States and any officer thereof) unless a protest is filed in accordance with this section, or unless a civil action contesting the denial of a protest, in whole or in part, is commenced in the United States Customs Court in accordance with section 2632 of Title 28 of the United States Code within the time prescribed by section 2631 of that title.


 19 CFR 177.11(bX5).


 H.R. Rep. No. 96-1235, 96th Cong., 2d Sess. 44, reprinted in [1980] U.S. Code Cong. & Ad. News 3729, 3755; S. Rep. No. 96-466, 96th Cong., 1st Sess. (1979).


 The precedent with respect to the exercise of jurisdiction by district courts, whose subject matter jurisdiction was transferred to the Court of International Trade by § 1581(i), generally reflects this standard. Flintkote Co. v. Blumenthal, 596 F.2d 51, 58 (CA 2 1979); Jerlian Watch Co. v. U.S. Dept. of Commerce, 597 F.2d 687 (CA 9 1979); Sneaker Circus, Inc. v. Carter, 566 F.2d 396, 399 (CA 2 1977); Timken Co. v. Simon, 176 App. D.C. 219, 224, 539 F.2d 221, 226 n.7 (1976). See also United States Cane Sugar Refiners’ Assn v. Block, No. 82-28, Slip Op. at 5, n.5 (CCPA July 14, 1982). That the controversy may not be ripe for review under § 1581(a) does not make the remedy inadequate. Cf., J.C. Penney Co. v. U.S. Treasury Dept., 439 F.2d 63, 68 (CA 2), cert. denied, 404 U.S. 869 (1971).